Name: Commission Regulation (EC) NoÃ 2171/2005 of 23 December 2005 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: documentation;  information technology and data processing;  tariff policy;  international trade;  communications
 Date Published: nan

 29.12.2005 EN Official Journal of the European Union L 346/7 COMMISSION REGULATION (EC) No 2171/2005 of 23 December 2005 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex to this Regulation should be classified under the CN codes indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN codes indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2005. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1719/2005 (OJ L 286, 28.10.2005, p. 1). (2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 648/2005 of the European Parliament and of the Council (OJ L 117, 4.5.2005, p. 13). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. A colour monitor of the liquid crystal device (LCD) type with a diagonal measurement of the screen of 38,1 cm (15 ³) and overall dimensions of 34,5 (W) Ã  35,3 (H) Ã  16,5 (D) cm (aspect ratio 5:4) with:  a maximum resolution of 1 024 Ã  768 pixels at 75 Hz,  a pixel size of 0,279 mm. The product has a mini D-sub 15 pin interface only. It is designed for working only in conjunction with a product classifiable under heading 8471. 8471 60 80 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 5(B) to Chapter 84 and by the wording of CN codes 8471, 8471 60 and 8471 60 80. The product is not classifiable under heading 8531 because its function is not to provide visual indication for signalling purposes (see the HS Explanatory Notes to heading 8531, point D). The intended use of the monitor is that of accepting signals from the central processing unit of an automatic data-processing system. The product is also capable of reproducing both video and sound signals. Nevertheless, in view of its size and its limited capability of receiving signals from a source other than an automatic data-processing machine via a card without video processing features, it is considered to be of a kind solely or principally used in an automatic data-processing system. 2. A colour monitor of the liquid crystal device (LCD) type with a diagonal measurement of the screen of 50,8 cm (20 ³) with overall dimensions of 47,1 (W) Ã  40,4 (H) Ã  17,4 (D) cm (aspect ratio 16:10) with:  a screen pixel density of 100 dpi,  a pixel size of 0,25 mm,  a maximum resolution of 1 680 Ã  1 050 pixels,  a fixed band width of 120 MHz. The product is designed for use in the development of sophisticated graphics (CAD/CAM systems) and video film editing and production. The product is equipped with a DVI interface enabling the product to display signals received from an automatic data-processing machine via a graphic card capable of processing video signals (for example for purposes of video film editing and production). The product can also display texts, spread sheets, presentations and the like. 8528 21 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 5(B) and 5(E) to Chapter 84 and by the wording of CN codes 8528, 8528 21 and 8528 21 90. Classification under subheading 8471 60 is excluded as the monitor is not of a kind solely or principally used in an automatic data-processing system (see Note 5 (B) to Chapter 84). The product is not classifiable under heading 8531 because its function is not to provide visual indication for signalling purposes (see the HS Explanatory Notes to heading 8531, point D). The intended use of the product is that of displaying video signals for development of graphics or video film editing and production in a CAD/CAM system or a video editing system (see Note 5 (E) to Chapter 84). 3. A colour monitor of the liquid crystal device (LCD) type with a diagonal measurement of the screen of 54 cm (21 ³) and overall dimensions of 46,7 (W) Ã  39,1 (H) Ã  20 (D) cm (aspect ratio 4:3) with:  a maximum resolution of 1 600 Ã  1 200 pixels at 60 Hz,  a pixel size of 0,27 mm. The product has the following interfaces:  mini D-sub 15 pin,  DVI-D,  DVI-I,  audio in and out. The product can display signals received from various sources such as a closed circuit television system, a DVD player, a camcorder or an automatic data-processing machine. 8528 21 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 5 to Chapter 84 and by the wording of CN codes 8528, 8528 21 and 8528 21 90. Classification under subheading 8471 60 is excluded as the monitor is not of a kind solely or principally used in an automatic data-processing system (see Note 5 to Chapter 84), but is capable of displaying signals from various sources. The product is not classifiable under heading 8531 because its function is not to provide visual indication for signalling purposes (see the HS Explanatory Notes to heading 8531, point D). 4. A colour monitor of the liquid crystal device (LCD) type with a diagonal measurement of the screen of 76 cm (30 ³) and overall dimensions of 71 (W) Ã  45 (H) Ã  11 (D) cm (aspect ratio 15:9) with:  a maximum resolution of 1 024 Ã  768 pixels,  a pixel size of 0,50 mm. The product has the following interfaces:  15-pin mini DIN,  BNC,  4-pin mini DIN,  RS 232 C,  DVI-D,  Stereo and PC audio. The product can display signals received from various sources such as a closed circuit television system, a DVD player, a camcorder or an automatic data-processing machine. 8528 21 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 5 to Chapter 84 and by the wording of CN codes 8528, 8528 21 and 8528 21 90. Classification under subheading 8471 60 is excluded as the monitor is not of a kind solely or principally used in an automatic data-processing system (see Note 5 to Chapter 84), but is capable of displaying signals from various sources. The product is not classifiable under heading 8531 because its function is not to provide visual indication for signalling purposes (see the HS Explanatory Notes to heading 8531, point D).